DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 11-20 are pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pumpkin Seed Dressing, November 14, 2018, https://platefulnutrition.co/nutritious-oil-free-pumpkin-seed-dressing/ accessed at https://platefulnutrition.co/nutritious-oil-free-pumpkin-seed-dressing/, 2018 (PUMPKIN), United States Patent No. 5,079,027 (WONG) and Fontana, Water Activity's Role in Food Safety and Quality, INSIDE MICROBIOLOGY | February/March 2001 (FONTANA).
Claim 11 recites a method of producing a food product wherein the food product comprises by weight, a blended mixture of (1) about 40% seed hotter, the seed butter consisting essentially of one or more of sesame seeds, ground sunflower seeds and ground pumpkin seeds, (ii) about 24% vinegar, (iii) about 35% honey, and (iv) 0.1-1.2% salt, the blended mixture having a pH of no more than about 4.2 and a water activity of no more than 0.85, comprising in the number order:
first, providing the seed butter;
second, mixing the seed butter with vinegar at a temperature of about 46 co. until a seed and vinegar mixture with a paste-like consistency is achieved;
third, permitting the seed and vinegar mixture to cool to at least 35oC;
fourth, mixing honey into the seed and vinegar mixture until a smooth consistency is achieved; and
mixing salt into the seed and vinegar mixture.
As to the term “consisting essentially of”, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. 
As the present specification does not provide a clear indication as to what ingredients would change the basic and novel characteristics of the invention, the phrase is interpreted as “comprising”. 

Thus, PUMPKIN teaches the first step by providing a seed butter and step of adding salt at any stage.  
It would have been obvious to vary the amount of ingredients based on the desired taste of the food composition. 
PUMPKIN silent as to the blended mixture having a pH of no more than about 4.2 and a water activity of no more than 0.85.
However, FONTANA teaches that foods that are stored must have a pH of less than 4.5 and a water activity less than 0.85 to prevent growth of unwanted microorganisms.
Thus, it would have bene obvious use the claimed pH and water activity to prevent growth of unwanted microorganisms. 

As to the second, third and fourth steps, PUMPKIN and FONTANA are silent as to these steps. 
WONG teaches grinding seeds to a fineness of 13um or less (i.e., that overlaps 10-60 um as claimed) to create the seed butter (col. 2, lines 35-45).  
Beginning at col. 9, line 11 that the nut paste is introduced into the nozzle and restricted opening of the homogenizer at a pressure ranging from 3,000 to 10,000 psig (i.e., high pressure). In the homogenizer, the temperature of the nut paste ranges from 50 F. (10° C) to 300 F. (149° C).   The time used to create the paste would depend on the amount of pressure and amount of material as being turned into the paste. 
 Deaerated paste is then conventionally processed and packaged. This involves processing to crystallize a stabilizer, for example by treatment in a scraped wall heat exchanger and picker. The 
It also would have been obvious to maintain the temperature of the one or seeds and seed butter to about 46oC during and to mix the seed butter with raw apple cider vinegar at a temperature of about 46oC until a seed and raw apple cider vinegar mixture is obtained with a paste like consistency is achieved, as it taught that the temperature of the but paste needs to be within from 50 F. (10° C) to 300 F. (149° C) to allow for processing.   
As to the cooling, it would have been obvious to permit the seed butter and apple cider vinegar mixture to cool to at least 35oC to allow crystallization. 
Thus, it would have been obvious to provide the second step of mixing the seed butter with vinegar, the third step of permitting the seed and vinegar mixture to cool to at least 35oC, as claimed. 
As to the fourth step, it is recited that the honey is mixed into the seed and vinegar mixture until a smooth consistency is achieved. It would have been obvious to add the honey after the mixing step of seed butter and vinegar to facilitate the mixing of the two ingredients. Moreover, applicant’s attention is respectfully directed to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).



Claim 15 recites grinding the one or more of sesame seeds, ground, sunflower seeds, and ground pumpkin seeds to a fineness of 10-60 pm to create the seed butter while maintaining the temperature of the one or more of sesame seeds, ground sunflower seeds, and ground pumpkin seeds and seed butter to about 46 oC.

As to claims 12 and 15, PUMPKIN and FONTANA are silent as to the grind size . 
WONG teaches grinding seeds to a fineness of 13um or less (i.e., that overlaps 10-60 um as claimed) to create the seed butter (col. 2, lines 35-45).
Beginning at col. 9, line 11 that the nut paste is introduced into the nozzle and restricted opening of the homogenizer at a pressure ranging from 3,000 to 10,000 psig (i.e., high pressure). In the homogenizer, the temperature of the nut paste ranges from 50 F. (10° C) to 300 F. (149° C).   The time used to create the paste would depend on the amount of pressure and amount of material as being turned into the paste. 
 Deaerated paste is then conventionally processed and packaged. This involves processing to crystallize a stabilizer, for example by treatment in a scraped wall heat exchanger and picker. The product is filled into packages and usually tempered in the containers for about 2 days at 80° F. (26.6° C.) to 90 F. (32.2 C.) to make sure that the stabilizer is in the proper crystalline form.
 It would have been obvious that the seed butter would need to obtain first to assure a smooth nut butter is obtained.  

Claim 16 recites warming the honey to up to 35oC before said mixing honey into the seed and vinegar mixture.

WONG teaches grinding seeds to a fineness of 13um or less (i.e., that overlaps 10-60 um as claimed) to create the seed butter (col. 2, lines 35-45).  
Beginning at col. 9, line 11 that the nut paste is introduced into the nozzle and restricted opening of the homogenizer at a pressure ranging from 3,000 to 10,000 psig (i.e., high pressure). In the homogenizer, the temperature of the nut paste ranges from 50 F. (10° C) to 300 F. (149° C).   The time used to create the paste would depend on the amount of pressure and amount of material as being turned into the paste. 
 Deaerated paste is then conventionally processed and packaged. This involves processing to crystallize a stabilizer, for example by treatment in a scraped wall heat exchanger and picker. The product is filled into packages and usually tempered in the containers for about 2 days at 80° F. (26.6° C.) to 90 F. (32.2 C.) to make sure that the stabilizer is in the proper crystalline form.
It also would have been obvious to maintain the temperature of the one or seeds and seed butter to about 46oC during and to mix the seed butter with raw apple cider vinegar at a temperature of about 46oC until a seed and raw apple cider vinegar mixture is obtained with a paste like consistency is achieved, as it taught that the temperature of the but paste needs to be within from 50 F. (10° C) to 300 F. (149° C) to allow for processing.  
Thus, it would have been obvious to provide the honey within the claimed temperature range as WONG teaches that the temperature impacts processing conditions. 

Claim 17 recites comprising mixing one or more flavorings into the food product, the flavoring being selected from the group of: fruit powder, vegetable powder, herbs, and spices.
In the ingredients list on page 5, the spice mustard is used by PUMPKIN. 


Claim 18 recites mixing the seed butter with vinegar comprises mixing for between 10 and 20 seconds.
Pumpkin teaches in step 1 to whisk the ingredients together (see pg. 5, step 1).  It would have been obvious to vary the time based on level of mixing needed. 


Claims 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pumpkin Seed Dressing, November 14, 2018, https://platefulnutrition.co/nutritious-oil-free-pumpkin-seed-dressing/ accessed at https://platefulnutrition.co/nutritious-oil-free-pumpkin-seed-dressing/, 2018 (PUMPKIN), United States Patent  No. 5,079,027 (WONG) and  Fontana, Water Activity's Role In Food Safety and Quality, INSIDE MICROBIOLOGY | February/March 2001 (FONTANA) as applied to claims 12 and 14-18 above, and further in view of Iliades, The Raw Food Detox Diet, https://www.everydayhealth.com/digestive-health/the-raw-food-detox-diet.aspx, 2010 (DETOX).

Claim 13 recites that the seed butter, the vinegar and the honey are raw.
Claim 14 recites that the vinegar is raw apple cider vinegar.
Claim 19 recites a food product wherein the food product comprises by weight a blended mixture of (i ) about 40% seed butter, the seed butter consisting essentially of one or more of raw sesame seeds, raw sunflower seeds, and raw pumpkin seeds, (ii) about 24% raw apple cider vinegar, (iii) about 35% raw honey, and (iv) 0.1-1.2% salt, the blended mixture having a pH of no more than about 4.2. and a water activity of no more than 0.85, comprising in the numbered order:
first, grinding the one or more of raw sesame seeds, raw sunflower seeds, and raw pumpkin seeds to a fineness of 10-60 pm to create the seed butter while maintaining the temperature of the one 
second, mixing the seed butter with raw apple cider vinegar at a temperature of about 46 degrees Celsius until a seed and raw apple cider vinegar mixture with a paste like consistency is achieved;
third, permitting the seed butter and raw apple cider vinegar mixture to cool to at least 35 degrees Celsius;
fourth, warming the raw honey to 35 degrees Celsius before said mixing the raw honey into the seed butter and raw apple cider vinegar mixture;
fifth, mixing the raw honey into the seed butter and raw apple cider vinegar mixture until a smooth consistency is achieved; and
mixing salt into the seed butter and raw apple cider vinegar mixture.

PUMPKIN, WONG and FONTANA are cited for the reasons noted above but silent as to using raw ingredients. 
DETOX teaches that most raw food diets are more than just temporary detox diets. Enthusiasts of these raw food plans want you to continue eating raw food for the long term. Since raw food diets are based around eating plenty of fruits, vegetables, nuts, seeds, and grains, you will be getting lots of fiber, which is good for digestion (see page 2, first and second paragraphs). 
Thus, it would have been obvious to use raw food materials to provide a temporary detox diet. 


Claim 20 recites mixing one or more flavorings into the food product with flavoring. 
In the ingredients list on page 5, the spice mustard is used by PUMPKIN. 
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
The applicant argues that claim 11 recites a unique and novel process of combining a small number of specific ingredients to create a nutritious seed-based food product with a generally spreadable paste-like consistency that is also shelf stable and does not exhibit oil separation as typically found in spreads.
However, the issue is not whether the claimed invention is novel. Rather, the issue is whether the claimed invention is nonobvious. PUMPKIN, FONTANA and WONG render obvious the claimed invention for the reasons noted above. 
The applicant also argues that the Pumpkin reference teaches a recipe for a seed dressing that includes the ingredients specified in claim 11 albeit in different proportions with the further inclusion of additional ingredients. The ingredient list provided in claim 11 is presented after “consisting essentially of’ language. The Examiner provides no explanation as to why the addition of significant quantities of mustard and yeast do not change the essential character of the ingredient set recited in the claim.
However, as to the term “consisting essentially of”, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. 
However, as the present specification does not provide a clear indication as to what ingredients would change the basic and novel characteristics of the invention, the phrase is interpreted as “comprising”. Moreover, it is noted that the burden is on applicant to show that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.   Applicant fails to show any differences. This is evidenced by claim 17 which recites the addition of spices yet applicant argues that an ingredient such as mustard (i.e., a spice) would materially affect the present invention (see applicant’s arguments on page 8 of December 15, 2021 response).  



However, as noted above, the rejection is not solely based on Pumpkin. Rather, WONG is cited to teach these steps. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the process steps, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  The present specification fails to provide any unexpected results.  There is no comparative data in the present specification that the process steps are critical.   See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).



The applicant argues that Wong is not needed as the seed butter is provided already made in claim 11.

WONG teaches the mixing and grinding of  seeds to a fineness of 13um or less (i.e., that overlaps 10-60 um as claimed) to create the seed butter (col. 2, lines 35-45), along with the temperatures utilized in these steps.   

The applicant argues that the claimed invention exhibits unexpected results in the form of a nutritious seed butter-based food product that has a spreadable consistency and is shelf stable and does not exhibit oil separation as is discussed in the specification.
However, the present specification fails to show that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.   Indeed, as noted above, no comparative data is provided. 
The applicant also argues that the Examiner relies on Wong for the teaching that food products with a pH of less 4.5 and a water activity of less than 0.85 are known. The applicant does not disagree. However, what Fontana fails to teach or suggest is a seed butter-based food product that has these properties. In fact, none of the references teach, suggest, or even motivate the creation of a food product containing the listed ingredients in the provided proportions, and processed in the recited manner to create a resulting food product having the foregoing properties.
It is noted that FONTANA is cited to show that a pH of less 4.5 and a water activity of less than 0.85 are required to prevent the spoilage of food. One skilled in the art would have used these parameters to prevent food spoilage and consumers from getting ill when consuming the food. These parameters themselves limit the amounts and ratios in which the ingredients can be added.  Parameters above these recited amounts provide a food product that cannot be stored.  
As to claims 13-14, the applicant argues that the Examiner simply conducted a search for “raw food” and cited the first reference denoting the existence and edibility of raw food. 

As to claims 19 and 20, it is argued that claim 19 includes similar process steps as the method of claim 11 except it further includes the use of raw ingredients and includes an additional step
pertaining to the grinding of raw seeds to make seed butter.
However, the Ilades article/DETOX teaches it is desirable to consume raw foods.  The additional mixing grinding step remains obvious in view of WONG. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799